By Judge Paul M. Peatross, Jr.
This matter comes before the Court on the Demurrer filed by Michele McCoy, a named defendant, who was store manager for Kroger at the time the Plaintiff allegedly slipped on produce in the Kroger store.
The Demurrer asserts as a matter of law that Michele McCoy owed no duty to Plaintiff Beverley to maintain premises in a safe condition.
After an analysis of the case cited by Plaintiff, S&C Co. v. Horne, 218 Va. 124 (1977), and the authority cited by Ms. Terry Lynn in her letter to the Court of February 18,1997, the Court agrees that there is no duty owed by Michele McCoy, and the duty of Kroger to maintain the premises in a safe condition is non-delegable. Accordingly, the Demurrer is sustained.